An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Reid on March 22, 2022.
In claim 21, line 3, after “providing” the phrase - - at least 75 weight% of - - has been inserted. Further in line 3, before “urea” (first occurrence) the word – particulate - - has been inserted. Even further in line 3, “comprising a” has been deleted and the phrase - – based on the total weight of the urea-based composition, the particulate - - has been substituted therefor. Still further in line 3, “and” has been deleted and - - comprising - - has been substituted therefor.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736